DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment filed on March 23, 2021, including amended Abstract and Terminal Disclaimer and Supplemental Amendment filed April 15, 2021, which was discussed with Applicant's representative Mr. Freistein during Interviews conducted on  April 5, 2021 and April 15, 2021, are acknowledged.
2.2.	As a result of both Amendments, Claim 1 has been amended by introducing new range for sum of structural units according Formula (1) and (4) specifying that: "  the content of the structural unit represented by chemical formula (1) and the structural unit represented by chemical formula (4) in the entire structural units of the crystalline
wholly aromatic polyester is 80 mol % to 100 mol %.;  Claim 7 has been converted to independent form  and also specifying that: " the content of the structural unit represented by chemical formula (1) and the structural unit represented by chemical formula ( 4) is 80 mol % to 97 mol % and the total content of the structural unit represented by chemical formulae (5), (6), (7) and (8) is from 3 to 20 mol% in the
entire structural units of the crystalline wholly aromatic polyester.
2.3.    Claims 13-16 have been canceled. Claims 4-5, 8, 11-12 and 17-20 have been withdrawn.
2.4.	Support for the amendments to Claims has been found in Applicant's Specification as indicated by Applicant ( see Remarks filed on March 23, 2021 and April 15, 2021).  Therefore, no New Matter has been added with both Amendments.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on  January 26, 2021 has been considered by the examiner and attached to instant Office action.

Terminal Disclaimer
4.	The terminal disclaimer filed on March 23, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,508,170  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
  REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
In view of Amendment to independent Claims 1 and 7 and upon consideration of Applicant's arguments filed on March 23, 2021 and April 15, 2021, Examiner concluded
that Applicant's claimed subject matter directed to  Polyester resin composition comprising a crystalline wholly aromatic polyester which comprises at least 80 mol% of sum of the residue of 4,4'-Oxydibenzoic acid (correspond to structural units according to Formula (1))  and the residue of  4,4'-Dihydroxybenzophenone ( correspond to structural units according to Formula (4)) is novel and unobvious over the Prior art of Record. 
	In this respect note that the closest prior art of Record ( Okamoto et al ( US 2003/0089887) or Irvin ( US 5,175,236) or Conix ( US 3,317,464) taken alone or in combination do not disclosed or fairly suggested polyester resin wherein sum of residue  of  4,4'-Oxydibenzoic acid and 4,4'-Dihydroxybenzophenone represents 80 mol% or more.


                                                 Election/Restrictions
6.	Claims 1 and 7 are allowable. The Restriction requirement , as set forth in the Office action mailed on November 30, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Therefore, Claims 4-5, 8, 11-12 and 17-20, directed to Articles comprising claimed polyester composition  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an interview with  Applicant's representative Mr. Freistein  on  April 19, 2021.
7.1.	The application has been amended as follows: 
In the Claims:
Rejoin previously withdrawn Claims 4-5, 8, 11-12 and 17-20.
7.2.	In the Abstract filed on March 23, 2021:
After   (4)  replace period (.) with coma (,)  and add "  wherein  content of a residue of 4,4'-dicarboxy diphenyl ether  ( corresponding to the structural units represented by chemical formula (1))  and a residue of  4,4'-dihydroxy benzophenone ( corresponding  to the structural units represented by chemical formula (4)) is at least 80 mol%  in the entire structural units of the crystalline wholly aromatic polyester.

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763